Exhibit 10.24(a)

Employee Stock Ownership Plan

of People’s United Financial, Inc.

Amendment No. 1

People’s United Financial, Inc. (the “Company”) hereby amends the Employee Stock
Ownership Plan of People’s United Financial, Inc. (the “Plan”) pursuant to its
power so to do as provided in Section 17.1 and 17.2 of the Plan as hereinafter
set forth.

 

  1. Section 1.4 is hereby amended to read in its entirety as follows:

“Section 1.4. Bank means People’s United Bank, a federally chartered savings
bank, and prior to June 7, 2007, its predecessor People’s Bank, and any
successor to said People’s United Bank.”

 

  2. Section 1.13 is hereby amended to read in its entirety as follows:

“Section 1.13. Disability’ means any disability or ill health which results in a
Participant being unable to perform the regular duties of his regular occupation
as determined by a third party administrator selected by the Committee; and for
purposes of determining whether a Participant is subject to a Disability, the
Committee may rely on the determination of a third party which administers such
Participant’s Affiliated Employer’s disability program or the determination of
such other third party as the Committee may reasonably determine, provided such
third party makes such determination for one or more purposes other than the
terms of this Plan and/or any other retirement Plan maintained by the Bank or
any other Affiliated Employer.”

 

  3. Section 3.1 is hereby amended as follows:

A. The following sentence is hereby added at the beginning of Section 3.1:
“References in the Plan to “Credited Service” shall be to Credited Service as
defined and computed in accordance with the provisions of this Article III.”

B. The words “disability”, “retirement” and the comma after death are hereby
deleted from the first sentence of Section 3.1.

C. The words and number “two (2) years” are hereby deleted from each of clause
(a) and (c) of such Section 3.1 and in each case the words and number “one
(1) year” shall replace such deleted phrase.



--------------------------------------------------------------------------------

D. The following sentence is added to the end of Section 3.1. “References to
service as herein shall not include any service as an independent contractor of
any Affiliated Employer or employer described in Section 3.2 for purposed of
this Article III.”

4. Subsection (b) of Section 12.2 is hereby amended by deleting the word “or”
immediately preceding clause (v) and adding a semicolon at the end of such
clause (v) and the following: “(vi) either held as provided in Section 12.2
(b) (i) or distributed as provided in Section 12.2(b)(iii), as each person shall
elect for his own Account”.

5. The following subparagraph (D) is added to Section 12.3(c)(ii) immediately
after Paragraph (C) of said 12.3(c)(ii):

“(D) In the event that the provisions of this Paragraph 12.3(c )(ii) would
otherwise be literally applicable but for the fact that there has been no prior
Plan Year because the applicable record date occurs during the first Plan Year,
then the terms of this Paragraph shall be applied by substituting for the prior
Plan Year the portion of the first Plan Year terminating on the applicable
record date.”

6. Section 13.2 is hereby amended to read in its entirety as follows:

“Section 13.2 Method of Distribution.

(a) In the event a Participant’s employment with all Affiliated Employers has
been terminated, distribution of his vested Accounts shall be made in one single
distribution. The time at which such distribution shall be made pursuant to this
Section 13.2 shall be designated by the Participant except as otherwise provided
in this Article XIII and is subject to the notice requirements of Section 13.3
hereof. Under all options, unless the Participant otherwise elects, distribution
shall be made not later than the sixtieth (60th) day after the close of the Plan
Year in which the latest of the following occurs: (i) the Participant attains
age 65; (ii) the tenth anniversary of the year in which the Participant
commenced participation in the Plan; or (iii) the Participant terminates his
service with all Affiliated Employers. Subject to the terms of Section 13.1
hereof, a Participant’s failure or delay in electing a distribution option in
accordance with the provisions of this Article XIII shall be considered an
election to defer distribution. In any event distribution under any option shall
not be required to be made earlier than 30 days following termination of such
Participant’s employment with all Affiliated Employers for any reason.

(b) Notwithstanding anything in this Article XIII to the contrary, if a
Participant’s employment with all Affiliated Employers is terminated, and the
total value of his vested Account as of the most recent Valuation Date
immediately preceding his Distribution Date does not exceed $5,000, the
Committee shall cause to be distributed to such Participant in a single
distribution the entire value of the vested portion of his Account as soon as
administratively practicable; and the non-vested portion, if any, will be
forfeited. If a Participant would have received a distribution under the
preceding sentence but for the fact that the total value of the

 

2



--------------------------------------------------------------------------------

Participant’s vested portion of his Account exceeds $5,000 on the applicable
Valuation Date and if at a later time the value of such vested portion is
reduced such that it is not greater than $5,000, the Participant will receive a
distribution of such vested portion as soon as administratively practicable; and
the non-vested portion will be treated as a forfeiture. In the event
distribution is to be made to a Participant pursuant to this subsection (b),
such Participant may elect to have such distribution made in cash or in whole
Shares (provided, however that fractional Shares will be paid in cash), and if
no such election is made, distribution will be made in the form of cash.

(c) In the event a single sum distribution greater than $1,000 is to be made to
a Participant in accordance with the provisions of Subsection 13.2(b), and such
Participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by such Participant in a direct rollover in
accordance with Section 13.7 or to receive the distribution directly in
accordance with Subsection 13.2(b), then the Plan Administrator shall direct
payment of the distribution in a direct rollover in cash to an individual
retirement plan designated by the Plan Administrator; provided however that in
the event the value of such vested portion is less than $200, such Participant
shall have no option with respect to distribution thereof, and the entire vested
portion shall be distributed to him in cash.”

7. Subsection (e) is amended by substituting the word “distribution” in place of
“sum” in the first sentence thereof and further by adding at the end of the last
sentence thereof the following:

“In the event distribution is to be made to a Beneficiary pursuant to this
subsection (b), such Beneficiary may elect to have such distribution made in
cash or in whole Shares (provided, however that fractional Shares will be paid
in cash), and if no such election is made, distribution will be made in the form
of cash.”

8. Section 13.6 is hereby amended by adding at the end of the last sentence
thereof the following: “except to the extent the provisions of Section 13.2 or
13.5 provide such distribution is to be made all in cash”.

9. Section 13.7 is hereby amended as follows:

(a) The following sentence is hereby added to Subsection (a) thereof:

“Notwithstanding the previous sentence, a portion of a distribution shall not
fail to be an eligible rollover distribution merely because the portion consists
of after-tax employee contributions which are not includible in gross income.
However, such portion may be transferred only to an individual retirement
account or annuity described in Section 408(a) or (b) of the Code, or to a
qualified defined contribution plan described in Section 401(a) or 403(a) of the
Code that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so
includible.”

 

3



--------------------------------------------------------------------------------

(b) Subsection (b) thereof is hereby amended to read in its entirety as follows:

“Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, a qualified trust described in
Section 401(a) of the Code, an annuity contract described in Section 403(b) of
the Code and an eligible plan under Section 457(b) of the Code which is
maintained by a State, political subdivision of a State, or any agency or
instrumentality of a State or a political subdivision of a State and which
agrees to separately account for amounts transferred into such plan from this
Plan, that accepts the distributee’s eligible rollover distribution. The
definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in
Section 414(p) of the Code.”

10. The following is hereby added at the end of Section 14.5:

“For purposes of this Section 14.5 a “Pending Change in Control” shall be
(a) deemed to have occurred under this Plan if (1) the Company enters into a
Change in Control Agreement, or (2) the CEO of the Company declares in writing
that, or the Board of adopts a resolution to the effect that, a Pending Change
in Control has occurred; and (b) shall be deemed terminated upon (1) an
occurrence of a Change in Control or (2) termination of such Change in Control
Agreement without the occurrence of a Change in Control or (3) such CEO declares
in writing or the Board adopts a resolution that such Pending Change in Control
no longer exists. Upon the end of a Potential Change in Control Period the
Company shall waive the right to amend the Plan thereafter to the same extent as
it would be able had no Pending Change in Control occurred.”

11. The amendments made hereby shall become effective as set forth herein,
subject to the provisions of this paragraph. The Plan as amended may be
submitted to the Internal Revenue Service (the “IRS”) with a request for a
written ruling to the effect that the provisions as set forth herein will result
in the Plan continuing to be a qualified Plan as set forth in the provisions of
Section 401 of the Internal Revenue Code of 1986, as it may from time to time be
amended. To the extent that any provisions contained in such amendments would
contain any provision which would adversely affect such qualified status in the
opinion of the IRS, such provisions, subject to the last sentence of this
paragraph, shall become null and void. Further, the Plan shall be subject as of
the applicable effective date set forth herein to all provisions of any further
amendments so made in response to any suggestions, comments or requests by any
personnel of the IRS in connection with the request described in this paragraph.
Notwithstanding the foregoing, in the event that any action for declaratory
judgment is instituted

 

4



--------------------------------------------------------------------------------

in the Tax Court in connection with any refusal or failure to issue such written
determination by the IRS or any adverse action with respect to such request, the
putting into effect of any such amendment shall be further postponed, but all
amendments shall be made in accordance with the decision of the Tax Court or
such decision as it may be altered or changed upon further proceedings before
the Tax Court or any appeal therefrom, all as of the applicable effective date
indicated herein.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of January 1, 2007.

 

PEOPLE’S UNITED FINANCIAL, INC. By:  

/s/Philip R. Sherringham

 

 

  Philip R. Sherringham   Date   Its Acting CEO and President  

 

5